               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Cornelius R. Morant, #1499,      )          C/A No.: 3:19-2849-JFA-SVH
                                  )
                 Plaintiff,       )
                                  )
       vs.                        )             ORDER AND NOTICE
                                  )
 The People of the State of South )
 Carolina, Sumter County, K. )
 Boland, and James C. Campbell,   )
                                  )
                 Defendants.      )
                                  )

      Cornelius R. Morant (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983 against the People

of the State of South Carolina (“People”), Sumter County (“County”), South

Carolina Highway Patrol Officer K. Boland (“Officer”), and Sumter County

Clerk of Court James C. Campbell (“Clerk”) (collectively “Defendants”),

alleging violations of his civil and constitutional rights. Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff is a pretrial detainee at the Sumter-Lee Regional Detention

Center. [ECF No. 1 at 2]. Plaintiff alleges on May 1, 2018, Officer entered
private property to arrested him without probable cause for driving under the

influence, third offense and failure to stop for a blue light, second offense. 1 Id.

at 5. Plaintiff claims Officer twisted his wrist while handcuffing him, causing

bruising, pain, and suffering. Id. at 7, 10. Plaintiff alleges Clerk failed to

determine whether Officer’s allegations established probable cause for

issuance of an arrest warrant. Id. at 6–7.

      Plaintiff claims Defendants deprived him of his liberty and opportunity

to participate in employment and earn wages. Id. at 10. He maintains he

suffered physical discomfort and mental and emotional trauma because of

Defendants’ actions. Id. He requests the court dismiss his outstanding charges

and award current damages in the amount of $85,650 and future damages for

additional days of incarceration. Id. at 7.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against




1To the extent Plaintiff argues Officer’s action constitutes cruel and unusual
punishment, he has failed to assert sufficient facts to support the claim. See
Graham v. Connor, 490 U.S. 386 396 (1989) (providing “the right to make an
arrest or investigatory stop necessarily carries with it the right to use some
degree of physical coercion or threat thereof to effect it”).

                                        2
possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

                                       3
901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Failure to State a Claim Against People and County

      To state a plausible claim for relief under 42 U.S.C. § 1983, 2 an

aggrieved party must sufficiently allege that he was injured by “the

deprivation of any [of his or her] rights, privileges, or immunities secured by

the [United States] Constitution and laws” by a “person” acting “under color of

state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1230 (3d ed. 2014).




2 Plaintiff’s complaint is properly before this court pursuant to 42 U.S.C. §
1983. Section 1983 is the procedural mechanism through which Congress
provided a private civil cause of action based on allegations of federal
constitutional violations by persons acting under color of state law. The
purpose of § 1983 is to deter state actors from using badge of their authority to
deprive individuals of their federally guaranteed rights and to provide relief to
victims if such deterrence fails.

                                       4
      Plaintiff has alleged no specific injury as a result of the actions of

Defendants People and County. 3 Therefore, Plaintiff’s complaint is subject to

summary dismissal as to Defendants People and County.

            2.     Younger Abstention

      In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held a

federal court should not equitably interfere with state criminal proceedings

“except in the most narrow and extraordinary of circumstances.” Gilliam v.

Foster, 75 F.3d 881, 903 (4th Cir. 1996). “[C]ourts of equity . . . should not act

to restrain a criminal prosecution, when the moving party has an adequate

remedy at law and will not suffer irreparable injury if denied equitable relief.”

Younger, 401 U.S. at 43–44. Thus, “the normal thing to do when federal courts

are asked to enjoin pending proceedings in state courts is not to issue such

injunctions.” Id. at 45.

      “In Younger and its progeny, the Supreme Court generally has found

abstention appropriate if the following three-pronged test has been met: 1)

there are ongoing state judicial proceedings; 2) the proceedings implicate

important state interests; and 3) there is an adequate opportunity to raise

federal claims in the state proceedings. Martin Marietta Corp. v. Maryland


3 Plaintiff lists People and County in the complaint’s caption. [ECF No. 1 at 1].
However, he lists only Officer and Clerk in the section of the complaint
identifying Defendants. Id. at 2–3. The undersigned is inclined to conclude that
Plaintiff did not intend to name People and County as Defendants.

                                       5
Com’n on Human Relations, 38 F.3d 1392, 1396 (4th Cir. 1994) (citing

Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432

(1982).

      Plaintiff has requested the court enjoin the State’s case. [ECF No. 1 at

7]. Applying the factors to this case shows abstention to be appropriate. First,

Plaintiff admits in his complaint that the state criminal proceeding is ongoing.

See id. at 10 (requesting charges be “quashed” and indicating he is being

detained). This court cannot find Defendants acted improperly with respect to

the arrest and issuance of a warrant without interfering in the state criminal

proceedings. Second, the Supreme Court has noted “the States’ interests in

administering their criminal justice systems free from federal interference is

one of the most powerful of the considerations that should influence a court

considering equitable types of relief.” Kelly v. Robinson, 479 U.S. 36, 49 (1986).

Finally, Plaintiff may argue in state court proceedings that the charges and

arrest are not supported by probable cause. Accordingly, the Younger

abstention doctrine compels the court to abstain from exercising jurisdiction

over Plaintiff’s claims as to Defendants. Therefore, Plaintiff’s complaint is

subject to summary dismissal based on the Younger abstention doctrine.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by October 30, 2019, along with any appropriate service

                                       6
documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



October 9, 2019                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       7
